Harvey, J.
(concurring in part and dissenting in part). While we are in agreement with most of the issues explored in the majority’s decision, we must express our disagreement with the conclusion that respondents were guilty of retaliatory eviction (see, Real Property Law § 233 [n] [1] [a]) as a matter of law based on the parties’ papers.
In pertinent part, the applicable statutory section reads as follows: "No mobile home park owner or operator shall serve a notice to quit upon any mobile home tenant * * * in retaliation for: (a) A good faith complaint * * * to a governmental authority of the mobile home park owner’s or operator’s alleged violation of any health or safety law, regulation, code, or ordinance, or any law or regulation which has as its objective the regulation of premises used for dwelling purposes” (Real Property Law § 233 [n] [1]). While the tenants in this case claim that the notice to evict was served in response to the complaints to governmental agencies, respondents deny this allegation and claim that it was served due to a misunderstanding over who was responsible for repairs. An examination of the notice to quit contained in the record states on its face that it was served because of the tenants’ failure to maintain the sewer system. No mention was made of any formal complaints made by the tenants as the cause of the eviction notice.
Significantly, the majority acknowledges the possibility that respondents actually attempted to evict the tenants because of their own mistaken belief in the law. Illogically, the majority goes on to state that this fact must mean that the notice was served to retaliate against the tenants for complaining to governmental agencies. We cannot accept this conclusion. The issue of whether the notice was served as a result of mistaken belief in the law or in retaliation for the tenants’ complaints *876presents a clear conflict that must be resolved before liability can be imposed. The statute only prohibits the latter conduct, not the former. Accordingly, we believe that the issue of whether respondents violated Real Property Law § 233 (n) (1) (a) should be sent back for a factual hearing.